DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/15/22 has been entered in the case. Claims 1-8, 11-16, 19-21, 23, 26-27 are pending for examination; claims 28, & 35 are withdrawn and claims 9-10, 17-18, 22, 24-25, 29-34, 36-38 are cancelled.

Claim Objections
Claims 2 & 15 are objected to because of the following informalities:  the limitation “the separation” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-16, 19-21, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US 2013/0237916).
Regarding claim 1, Hanson discloses a cartridge, in Figs. 3-6 for use in a medicament filling and finishing process, the cartridge comprising: 
a drug container 118 defining a longitudinal axis (dotted DP line in Fig. 3), 
a needle insertion mechanism 124 including a needle 158; 
a fluid pathway connection 122 coupled to the drug container 118; 

a carrier (includes collar 140 & barrel 141, in Fig. 3), the carrier including an upper carrier 140 and a lower carrier 141, the upper carrier 140 removably couplable with the lower carrier 141; 
wherein the lower carrier 141 includes one or more retention features 146 engaged with the drug container 118 (via the upper carrier 140) to removably mechanically couple the drug container 118, the fluid pathway connection 122, and the needle insertion mechanism 124.  
Regarding claim 2, Hanson discloses that the upper carrier 140 includes a junction (an engagement in between two half-collars 140, in Fig. 3) configured to allow the separation of a tubular body 14 of the upper carrier from a retention sleeve (a lower portion of the collar 140 includes teeth on each half collar 140) of the upper carrier.  

    PNG
    media_image1.png
    366
    595
    media_image1.png
    Greyscale

Regarding claim 3, wherein the junction includes one or more frangible tabs (each tooth defines as a frangible tab being separated the collar 140 in two pieces).  
Regarding claim 4, wherein the lower carrier 141 defines a lower carrier cavity, the needle insertion mechanism 124 and the fluid pathway connection 122 disposed at least partially within the lower carrier cavity, see Figs. 5-6.  
Regarding claim 5, wherein the upper carrier 140 defines an upper carrier cavity, the drug container 118 is disposed at least partially (at a neck of the drug container 118) within the upper carrier cavity, Figs. 5-6.  
Regarding claim 6, wherein the upper carrier 140 includes one or more connection prongs 140 and the lower carrier includes one or more connection recesses 146, the connection prongs 140 disposed at least partially within the connection recesses 146 to mechanically couple the upper carrier and the lower carrier.  
Regarding claim 7, wherein the upper carrier 140 is decoupled from the lower carrier 141 by rotation of the upper carrier relative to the lower carrier which releases the connection prongs 144 from the connection recesses 146.  It is noted that the prongs 144 being inserted into the recesses 146, and in order to release the upper carrier 140 being separated to the lower carrier 141, an user must use some forces and rotates the upper carrier, thereby, the prongs 144 shift in to different location and removed out of the recesses.
Regarding claim 11, further comprising a fluid contained within the drug container 118 and a plunger seal 164 disposed within the drug container adjacent a proximal opening118a of the drug container 118.  
Regarding claim 12, wherein the upper carrier 140 includes a flange/rim at a proximal end of the upper carrier 140 (see marked-up figure above).  
Regarding claim 13, wherein the one or more retention features (an inner flange or an inner space of the collar 140) are engaged with a neck of the drug container.  
Regarding claim 14, wherein the one or more retention features are engaged with a crimp collar of the drug container, see Figs. 5-6.  
Regarding claim 15, Hanson discloses cartridge, in Figs. 3-4 for use in a medicament filling and finishing process, the cartridge comprising: 
a drug container 118 defining a longitudinal axis (dotted DP line in Fig. 3), 
a needle insertion mechanism 124 including a needle 158; 
a fluid pathway connection 122 coupled to the drug container 118; 

a carrier (includes collar 140 & barrel 141, in Fig. 3), the carrier including an upper carrier 140 and a lower carrier 141, the upper carrier 140 removably couplable with the lower carrier 141;
wherein the drug container 118, the fluid pathway connection 122, and the needle insertion mechanism 124 are removably (Figs. 3-4) mechanically coupled (Figs. 5-6) by the carrier, and wherein the upper carrier 140 includes a junction (an engagement in between two half-collars 140, in Fig. 3) configured to allow the separation of a tubular body 140 of the upper carrier 140 from a retention sleeve of the upper carrier.  

    PNG
    media_image1.png
    366
    595
    media_image1.png
    Greyscale


Regarding claim 16, wherein the junction includes one or more frangible tabs, see marked-up figure above.  
Regarding claim 19, wherein the lower carrier 141 defines a lower carrier cavity, the needle insertion mechanism 124 and the fluid pathway connection 122 disposed at least partially within the lower carrier cavity, see Figs. 5-6.  
Regarding claim 20, wherein the upper carrier 140 defines an upper carrier cavity, the drug container 118 is disposed at least partially (at a neck of the drug container 118) within the upper carrier cavity, Figs. 5-6.  
Regarding claim 21, wherein the upper carrier 140 includes one or more connection prongs 140 and the lower carrier includes one or more connection recesses 146, the connection prongs 140 disposed at least partially within the connection recesses 146 to mechanically couple the upper carrier and the lower carrier.  
Regarding claim 26, further comprising a fluid contained within the drug container 118 and a plunger seal 164 disposed within the drug container adjacent a proximal opening118a of the drug container 118.  
Regarding claim 27, wherein the upper carrier 140 includes a flange/rim at a proximal end of the upper carrier 140 (see marked-up figure above).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2013/0237916).
Hanson discloses all the claimed subject matter as required in the claim 1.  The cartridge in Figs. 3-4 in Hanson fails to disclose that wherein the lower carrier includes a first lower carrier and a second lower carrier, the first lower carrier being connected to the second lower carrier to removably mechanically couple the fluid pathway connection and the needle insertion mechanism.  

Meanwhile, Hanson discloses in different embodiment Figs. 9-10 that a carrier 242 includes a first lower carrier (1/2 carrier 242 on a left side) and a second lower carrier (1/2 carrier 242 on a right side), the first lower carrier being connected to the second lower carrier to removably mechanically couple the fluid pathway connection and the needle insertion mechanism, see Fig. 10.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Hanson (in Figs. 3-4) with providing a lower carrier being defines in two separate carrier, as taught by Hanson (in Figs. 9-10), in order to facilitate assembly and disassembly, if desired, para [0084]

  Response to Arguments
Applicant's arguments filed 02//15/22 have been fully considered but they are not persuasive. 
1) Applicant argues disclose or suggest a cartridge including an upper carrier and lower carrier in which the upper carrier is removeably couplable with the lower carrier, as required by claims 1 & 15.
In response, Hanson clearly discloses a cartridge, in Figs. 3-6, including an upper carrier 140 and lower carrier 141 in which the upper carrier 140 is removeably couplable with the lower carrier 141.
Although Hanson does not explicitly state elements 140 & 141 as upper and lower carriers, however, labels, statements of intended use, or functional language do not structurally distinguish claims over prior art, which can function in the same manner, be labeled in the same manner or be used in the same manner.  In this case, the collar 140, and the barrel 141 can function in the same manner such as carrier for carrying the components in the cartridge device, in Fig. 3.  Therefore, the collar 140 and the barrel 141 are fair enough to call as an upper carrier and a lower carrier. 


The Fig. 5A in current application shows that a junction 42g is an engagement in between two pieces of an upper carrier.  Similarly, Hanson discloses an upper collar 140 includes a junction (an engagement in between the two half collars 140 via teeth) configured to allow a separation of a tubular body of the upper carrier 140 from a retention sleeve (formed lower portion of the collar 140, see marked-up figure in the rejection above) of the upper carrier 140. 

3) Applicant further states that no where does Hanson disclose or suggest that such barrel include “one or more retention features engaged with the drug container to removably mechanically couple the drug container, the fluid pathway connection, and the needle insertion mechanism.”
In response, Hanson clearly discloses barrel or a lower carrier 141 includes one or more retention features as equivalent to element 146 being engaged with a drug container 118 to removably mechanically couple the drug container 118, the fluid pathway connection122, and the needle insertion mechanism 124.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783